           Case 3:20-cv-05948-VC Document 28 Filed 09/14/20 Page 1 of 3




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
AUGUST FLENTJE
Special Counsel to the Acting Assistant Attorney General
ALEXANDER K. HAAS
Branch Director
DIANE KELLEHER
Assistant Branch Director
MICHAEL DREZNER
STUART J. ROBINSON
SERENA M. ORLOFF
Trial Attorneys
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, Room 12210
Washington, DC 20005
Phone: (202) 514-4505
Fax: (202) 616-8460
E-mail: Michael.L.Drezner@usdoj.gov
Counsel for Defendants


                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
__________________________________________
                                           )
PATRICK S. RYAN,                           )  Case No. 3:20-cv-05948-VC
                                           )
        Plaintiff,                         )  NOTICE REGARDING
                                           )  IMPLEMENTATION OF
                     v.                    )  EXECUTIVE ORDER 13942
                                           )
DONALD J. TRUMP, President of the United   )  Date: September 15, 2020
States, and WILBUR ROSS, Secretary of      )  Time: 9:00am
Commerce,                                  )  Place: San Francisco, CA
                                           )  Judge: Hon. Vince Chhabria
        Defendants.                        )
__________________________________________)




Ryan v. Trump, et al., No. 3:20-cv-05948-VC
Notice Regarding Implementation of Executive Order 13942
           Case 3:20-cv-05948-VC Document 28 Filed 09/14/20 Page 2 of 3




        Defendants in the above-captioned matter hereby provide notice to the Court of certain

assurances that were sent to Plaintiff, via counsel. See Exhibit 1. That is, on September 14,

2020, at 9:24AM counsel for Defendants emailed a letter to Plaintiff’s counsel which

represented, among other things, the following assurances:

    1. The Department of Commerce can state that it does not intend to implement or enforce
       Executive Order 13942 in a manner which would prohibit the payment of wages and/or
       salaries to Plaintiff or any other employee or contractor of TikTok.

    2. The Department of Commerce can state that it does not intend to implement or enforce
       Executive Order 13942 in a manner which would prohibit the provision of benefits
       packages to Plaintiff or any other employee of TikTok.

    3. The Department of Commerce can state that it does not intend to implement or enforce
       Executive Order 13942 in a manner which would result in the imputation of civil or
       criminal liability to Plaintiff or any other employee or contractor of TikTok for
       performing otherwise lawful actions that are part of their regular job duties and
       responsibilities.

    4. The Department of Commerce cannot, however, offer assurances about the ways in
       which the corporate entities of ByteDance Ltd. and its subsidiary TikTok may be
       impacted and the ways in which ByteDance Ltd. and its subsidiary TikTok may elect to
       restructure or change employee payments, benefits packages, or duties, as a result of
       Executive Order 13942.


        Because these assurances demonstrate that granting Plaintiff’s motion will not provide

him any meaningful relief, his motion for a temporary restraining order is now moot. For this

reason, in addition to those set forth in Defendants’ opposition brief, ECF No. 20, Plaintiff’s

motion should be denied. Pursuant to Plaintiff’s request, his letter provided in response is

attached here as Exhibit 2.




Dated: September 14, 2020                        Respectfully submitted,

                                                 JEFFREY BOSSERT CLARK
                                                 Acting Assistant Attorney General


Ryan v. Trump, et al., No. 3:20-cv-05948-VC
Notice Regarding Implementation of Executive Order 13942
           Case 3:20-cv-05948-VC Document 28 Filed 09/14/20 Page 3 of 3




                                                 AUGUST FLENTJE
                                                 Special Counsel to the Acting Assistant Attorney
                                                 General

                                                 ALEXANDER K. HAAS
                                                 Branch Director

                                                 DIANE KELLEHER
                                                 Assistant Branch Director

                                                 /s/ Michael Drezner
                                                 MICHAEL DREZNER
                                                 STUART J. ROBINSON
                                                 SERENA M. ORLOFF
                                                 Trial Attorneys
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L. Street, Room 12210
                                                 Washington, DC 20005
                                                 Phone: (202) 514-4505
                                                 Fax: (202) 616-8460
                                                 E-mail: Michael.L.Drezner@usdoj.gov
                                                 Counsel for Defendants




Ryan v. Trump, et al., No. 3:20-cv-05948-VC
Notice Regarding Implementation of Executive Order 13942
